                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

COY MCBROOM, on behalf of
himself and others similarly
situated,

          Plaintiff,

v.                              Case No:    2:17-cv-481-FtM-99MRM

ISLAND CONSTRUCTION LLC, a
Florida limited liability
company and SHAWN LONGAKER,
individually,

          Defendants.


                          OPINION AND ORDER

     This matter is before the Court on consideration of the

Magistrate Judge’s Report and Recommendation (Doc. #47), filed

June 21, 2019, recommending that the Second Amended Joint Motion

for Approval of Settlement (Doc. #44) be granted, the Memorandum

of Mediated Settlement (Doc. #46-1) be approved, and the case be

dismissed.     No objections have been filed and the time to do so

has expired.

     After conducting a careful and complete review of the findings

and recommendations, a district judge may accept, reject or modify

the magistrate judge’s report and recommendation.        28 U.S.C. §

636(b)(1); Williams v. Wainwright, 681 F.2d 732 (11th Cir. 1982),

cert. denied, 459 U.S. 1112 (1983).        In the absence of specific

objections, there is no requirement that a district judge review
factual findings de novo, Garvey v. Vaughn, 993 F.2d 776, 779 n.9

(11th Cir. 1993), and the court may accept, reject or modify, in

whole or in part, the findings and recommendations.            28 U.S.C. §

636(b)(1).    The district judge reviews legal conclusions de novo,

even in the absence of an objection.            See Cooper-Houston v.

Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Castro

Bobadilla v. Reno, 826 F. Supp. 1428, 1431-32 (S.D. Fla. 1993),

aff’d, 28 F.3d 116 (11th Cir. 1994) (Table).

     On May 13, 2019, the Court noted the history of the case, and

directed the parties to provide a copy of the settlement agreement.

(Doc. #41.)     The parties filed the current motion, and after

prompting filed a Memorandum of Mediated Settlement (Doc. #46-1).

After conducting an independent examination of the file and upon

due consideration of the Report and Recommendation, the Court

accepts the Report and Recommendation of the magistrate judge.

     Accordingly, it is now

     ORDERED:

     1.   The   Report   and   Recommendation   (Doc.   #47)    is   hereby

adopted and the findings incorporated herein.

     2.   The parties' Second Amended Joint Motion for Approval of

Settlement (Doc. #44) is granted and the Memorandum of Mediated

Settlement (Doc. #46-1) is approved as a fair and reasonable

resolution of a bona fide dispute.




                                 - 2 -
     3.   The Clerk shall enter judgment dismissing the case with

prejudice, terminate all deadlines and motions, and close the file.

     DONE and ORDERED at Fort Myers, Florida, this      15th   day

of July, 2019.




Copies:
Hon. Mac R. McCoy
United States Magistrate Judge

Counsel of Record
Unrepresented parties




                                 - 3 -
